Judgments, Supreme Court, New York County (Charles Solomon, J.), rendered on or about May 12, 1999, convicting defendant, upon his pleas of guilty, of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
Following a thorough inquiry at which defendant received more than an ample opportunity to advance his claims, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty pleas (see People v Frederick, 45 NY2d 520 [1978]), and properly denied defense counsel’s application to be relieved. The record establishes that defendant’s pleas were knowing, intelligent, and voluntary, and that the court made the terms of the pleas, including all matters concerning the sentencing date and the execution of sentence, abundantly clear to defendant. Therefore, defendant’s claim that he misunderstood these terms did not constitute a basis for withdrawal of the pleas. Likewise, to the extent that defendant was claiming that his attorney gave him incorrect advice as to the terms of the pleas, this meritless claim did not create a conflict of interest requiring appointment of new counsel. We have considered and rejected defendant’s remaining claims. Concur — Buckley, P.J., Tom, Ellerin, Marlow and Gonzalez, JJ.